Citation Nr: 0210842	
Decision Date: 08/29/02    Archive Date: 09/05/02	

DOCKET NO.  98-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative changes of the right knee.

3.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative changes of the left knee.

4.  Entitlement to an initial compensable evaluation for the 
residuals of appendectomy.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979, and from November 1979 to September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in March 2000, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, the RO, in a decision of 
February 2002, granted 10 percent evaluations for service-
connected nerve damage of the right foot due to an excision 
on the right talus, and for diarrhea (predominant irritable 
bowel syndrome).  During the course of his Substantive Appeal 
in June 1998, the veteran had argued, and in fact, requested, 
10 percent evaluations for his service-connected right foot 
disability and diarrhea, both of which were at that time 
evaluated as noncompensably disabling.  Inasmuch as the 
veteran has now been granted the complete benefit sought on 
appeal, the issues of increased evaluations for the veteran's 
service-connected right foot disability and diarrhea are no 
longer before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches are 
currently productive of no more than characteristic 
prostrating attacks averaging one in two months over the last 
several months.

2.  The veteran's service-connected degenerative changes of 
the right knee are currently productive of no more than a 
slight impairment of function of that knee, with an 
essentially normal range of motion, radiographic evidence of 
arthritis, and no instability.




3.  The veteran's service-connected degenerative changes of 
the left knee are currently productive of no more than a 
slight impairment of that knee, with an essentially normal 
range of motion, radiographic evidence of arthritis, and no 
instability.

4.  The veteran's service-connected residuals of 
appendectomy, consisting of a scar, are neither tender nor 
painful, or productive of any limitation of function of the 
body part effected.


CONCLUSIONS OF LAW

1.  The crtiteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, Code 8100 (2001).

2. The crtiteria for an evaluation in excess of 10 percent 
for degenerative changes of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, Codes 5003, 5257 (2001).

3. The crtiteria for an evaluation in excess of 10 percent 
for degenerative changes of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, Codes 5003, 5257 (2001).

4. The crtiteria for an increased (compensable) evaluation 
for the residuals of appendectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, Codes 7804, 7805 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service clinical records covering the period from March 1981 
to April 1997 show treatment during that time for, in 
pertinent part, vascular, tension, and migraine headaches.

On VA orthopedic examination in November 1997, the veteran 
complained of right and left knee problems, which had 
bothered him for many years.  On physical examination, there 
was no evidence of effusion, warmth or redness of either of 
the veteran's knees.  Range of motion was from 0 to 
140 degrees bilaterally, with no instability to either varus 
or valgus stress.  The veteran showed nothing suggestive of 
ACL deficiency in either knee.  Nor was there any particular 
joint line tenderness.  At the time of examination, the 
veteran did exhibit some mild patellofemoral crepitation, but 
with a negative grind sign bilaterally.  Additionally noted 
were the presence of prominent tibial tubercles consistent 
with Osgood-Schlatter deformity.  The veteran's knees were 
tender, but with no overlying erythema.  At the time of 
examination, the veteran's extensor mechanism was fully 
intact bilaterally.  Radiographic studies of the veteran's 
knees conducted as part of the orthopedic examination showed 
evidence of mild degenerative changes bilaterally.  The 
pertinent diagnoses were bilateral Osgood-Schlatter disease; 
and mild bilateral patellofemoral syndrome.

On VA neurologic examination, likewise conducted in November 
1997, the veteran gave a 12-year history of headaches.  
According to the veteran, his headaches had been documented 
as migraines, though when he described those headaches, they 
consisted of sharp pains above his eyes extending over his 
head, usually in a fairly localized circular area just at the 
hairline.  The veteran stated that, during the course of his 
headaches, he needed complete darkness.  The veteran 
additionally stated that he experienced headaches every day, 
though he was never called to account for lost time from 
work.  Nor did the veteran's headaches seem to have 
interfered with his ability to perform his duties while in 
the military.

The veteran stated that, approximately 2 to 3 times per week, 
he found it necessary to go to the Emergency Room for 
treatment.  According to the veteran, his current medications 
consisted of Amitriptyline, Percocet, and Midrin.  

On neurologic examination, cranial nerve evaluation showed no 
evidence of any abnormality.  Sensory examination was 
complicated by the fact that the veteran did not give 
definite answers.  More specifically, when asked to 
distinguish sharp from dull, the veteran replied that his 
sensation was in the middle.  The pertinent clinical 
impression was of headaches which were not disabling, and 
which were more likely tension headaches or drug rebound 
headaches.  According to the examiner, the veteran's 
complaints did not cause any significant disability.  

In February 1998, a VA gastrointestinal examination was 
accomplished.  At the time of examination, it was noted that 
the veteran was on various medications for his migraine 
headaches.  Physical examination revealed an appendectomy 
scar in the area of the veteran's right lower quadrant.  

On VA general medical examination, likewise conducted in 
February 1998, the veteran complained of generalized 
headaches, for which he had taken numerous medications.  
According to the veteran, despite these medications, he had 
experienced no relief from his headaches, which were always 
present to some degree.

The veteran stated that, in 1994, he had begun to have pain 
in his knees.  The veteran complained of tender areas below 
his kneecaps, and stated that, at times, he suffered from 
decreased strength in his knees, such that they would buckle 
on him.  When further questioned, the veteran commented that, 
in 1994, he had  undergone an appendectomy, from which he 
recovered uneventfully.  

On physical examination, there was present a well-healed 
surgical scar in the right lower quadrant of  the veteran's 
abdomen.  Additionally noted was some tenderness over the 
tibial tuberosity at both knees, though with no effusion.  At 
the time of examination, mild crepitus was present in both 
knees with flexion.  The pertinent clinical impressions were 
headaches; bilateral knee pain; and status post appendectomy.  

During the course of VA outpatient treatment in mid-September 
1998, it was noted that the veteran came every so often for 
treatment of his migraine headaches.  Reportedly, the veteran 
had been doing very well on medication, and was returning in 
six months for follow up.

At the time of VA outpatient treatment in late October 1998, 
it was noted that the veteran suffered from combination 
headaches, for which he took medication, which, apparently, 
did not always relieve his headaches.

In July 2000, an additional VA neurologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available and had been 
reviewed.  The veteran complained of chronic daily headaches 
which had reportedly been present for many years.  A review 
of the veteran's claims folder showed that he had variously 
been diagnosed with tension-type headaches based on his 
description of the headache extending from the back of his 
neck up over the skull.  The veteran additionally had 
received a diagnosis of migraine headaches based on his 
description of pounding pain, which was present primarily 
across the front of his head.  

The veteran described his typical headache as present all of 
the time, though somewhat worse in the morning when he 
awakened.  According to the veteran, he then took a dose of 
medication, which caused him to become a little drowsy and 
sleepy.  The veteran would then rest for a time, with the 
result that his headache would recede in intensity so that he 
could go and attend his work.  About midday, the veteran's 
headache reportedly rose in intensity to 8 on a 10 point 
scale, at which point he found it necessary to rest again, 
and take additional medication.  The veteran described no 
additional symptoms accompanying his headaches, in 
particular, nausea or phobias.  While at times, the veteran 
might have experienced some blurred vision, he described no 
other visual disturbances.  

On physical examination, cranial nerve screening showed no 
evidence of any abnormality.  The clinical impression was of 
a chronic daily headache pattern, which did not fit the 
International Headache Society Classification of migraine, 
but which more readily fit a chronic daily headache pattern 
in which there were some elements of vascular as well as 
tension-type headaches.  Noted at the time of examination was 
that the veteran did not appear to respond to medication, 
which, it was felt, might in part be due to the fact that he 
took medicine every day, and took a substantial mixture of 
medicines.

On VA gastrointestinal examination in July 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran stated that he had 
undergone an appendectomy in 1993, with no ongoing problems 
since that time.  Physical examination showed the veteran's 
abdomen to be full, soft and nontender, with no 
hepatosplenomegaly or other masses.  There was a well-healed 
and healthy looking nontender surgical scar in the right 
lower quadrant of the veteran's abdomen, consistent with 
appendectomy, with no evidence of ulceration or other 
abnormality.  The pertinent diagnosis was status post 
appendectomy, with no ongoing problems reported.  Regarding 
the veteran's residuals of appendectomy, the examiner 
commented that the scar resulting from the veteran's surgery 
was neither tender nor painful, nor poorly nourished or 
ulcerated.  

In July 2000, an additional VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Range of motion of the veteran's knees was from 0 
to 135 degrees, bilaterally, with tenderness to palpation 
along the patellar tendons and at the tibial tubercles.  Both 
knees were stable to varus and valgus, and to the anterior 
drawer test, and there was no evidence of any crepitation.  
Radiographic studies of each of the veteran's knees showed 
evidence of mild degenerative changes at the patellofemoral 
joint, as well as at the medial and lateral joint 
compartments.  Additionally noted was mild medial joint space 
narrowing, with no significant malalignment or acute fracture 
injury.  The pertinent diagnosis was patellar tendinitis of 
both knees. 

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  In the 
case at hand, service connection and initial 10 percent 
evaluations for migraine headaches and degenerative changes 
of the right and left knees were granted in a rating decision 
of March 1998.  That same rating decision granted a 
noncompensable evaluation for the service-connected residuals 
of appendectomy.  The veteran voiced his disagreement with 
that decision, and the current appeal ensued.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was  held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

Regarding the issue of an increased evaluation for service-
connected migraine headaches, the Board concedes that, on a 
number of occasions during the veteran's period of active 
military service, he received treatment for what was 
variously described as migraine, and/or vascular/tension 
headaches.  However, as of the time of a VA neurologic 
examination in November 1997, the veteran stated that he had 
never lost time from work as a result of his service-
connected headaches.  Noted at the time of that examination 
was that the veteran's headaches were not disabling, or 
productive of any significant disability.

During  the course of VA outpatient treatment in September 
1998, the veteran was described as doing very well on 
medication for his service-connected headaches.  Moreover, on 
recent VA neurologic examination in July 2000, the veteran 
indicated that, while he found it necessary to take 
medication for his headaches, he was nonetheless able to 
maintain his current employment.  

The 10 percent evaluation currently in effect contemplates 
the presence of migraine headaches productive of 
characteristic prostrating attacks averaging one in two 
months over the past several months.  An increase to 
30 percent evaluation would require demonstrated evidence of 
characteristic prostrating attacks occurring on average once 
a month over the past several months.  38 C.F.R. Part 4, 
Code 8100 (2001).

The Board concedes that, based on the veteran's most recent 
VA examination, he currently suffers from a chronic daily 
headache pattern.  However, it has yet to be demonstrated 
that the veteran experiences characteristic prostrating 
attacks due to service-connected migraine headaches which 
occur at a frequency sufficient to warrant the assignment of 
an increased evaluation.  More to the point, the veteran's 
headaches have been described as not disabling, or productive 
of any significant disability.  Under such circumstances, an 
increased evaluation for service-connected migraine headaches 
is not warranted.

Turning to the issue of an increased rating for degenerative 
changes of the right and left knees, the Board notes that, on 
VA orthopedic examination in November 1997, each of the 
veteran's knees displayed a normal range of motion, with no 
evidence of instability.  As of the time of a more recent VA 
orthopedic examination in July 2000, the veteran's knees 
displayed only a slightly decreased (from 0 to 135 degrees) 
range of motion, once again, with no evidence of instability.  
While at the time of that examination, there was some 
evidence of tenderness to palpation along the patellar 
tendons, and at the tibial tubercles bilaterally, no 
crepitation was noted in either of the veteran's knees.  

The 10 percent evaluation currently in effect for the 
veteran's service-connected right and left knee disabilities 
contemplates the presence of slight impairment of the knee, 
including subluxation and/or lateral instability.  In order 
to warrant an increased evaluation, there would need to be 
demonstrated the presence of moderate knee impairment, or, in 
the alternative, a limitation of flexion to 30 degrees, or of 
extension to 15 degrees.  38 C.F.R. Part 4, Codes 5257, 5260, 
5261 (2001).  

As is clear from the above, the veteran currently exhibits 
essentially normal range of motion of both knees.  At 
present, there exists no evidence of subluxation or 
instability, or other symptomatology sufficient to warrant 
the assignment of an increased rating.  Accordingly, the 
veteran's claim for an increased evaluation for his service-
connected right and left knee disabilities must be denied.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

However, in the present case, there has been no demonstration 
of pain on motion, nor has functional loss due to weakness, 
fatigability, incoordination or pain on movement been shown.  
While the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of discomfort in the extremes 
of movement, the pathology and objective observations of his 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

Regarding the issue of an increased evaluation for the 
service-connected residuals of appendectomy, the Board notes 
that, based on the entire evidence of record, such residuals 
consist exclusively of a postoperative scar.  In order to 
warrant a compensable evaluation, that scar must be shown to 
be tender and/or painful on objective demonstration, or 
productive of some limitation of function of the body part 
affected.  38 C.F.R. Part 4, Codes 7804, 7805 (2001).  
However, based on the evidence of record, no such 
symptomatology is currently shown.  In point of fact, the 
veteran's postoperative appendectomy scar has consistently 
been described as well healed and nontender, with no evidence 
of ulceration.  Under such circumstances, the noncompensable 
evaluation currently in effect is appropriate, and an 
increased rating is not warranted.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and its implementing regulations, as 
they impact upon the adjudication of the veteran's current 
claims.  However, following a thorough review of the record, 
the Board is satisfied that the VA has met its duty to assist 
the veteran in the development of all facts pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of 
multiple VA examinations, and the obtaining of medical 
opinions.  In point of fact, in correspondence of November 
2001, the RO contacted the veteran in order that he might be 
made aware of the provisions of the Veterans Claims 
Assistance Act, specifically the "notice" and "duty to 
assist" requirements of that Act.  The veteran was 
specifically informed of the information and/or evidence 
necessary to grant the benefits sought, and of what, if any, 
records would be obtained by the VA, or were required from 
him.  Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist and/or notify him mandated by that legislation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the left knee is denied.

Entitlement to an initial compensable evaluation for the 
residuals of appendectomy is denied



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

